Citation Nr: 1130958	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for fungus of the left foot.

6.  Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a Travel Board hearing but that he subsequently cancelled the request.

The issues of entitlement to service connection for a right hip disability, a left hip disability, fungus of the left foot and for a bladder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a current right hand disability.

2.  The Veteran has not been diagnosed with a current left hand disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran signed a VCAA acknowledgement form in October 2005, which provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Similar information was provided in an October 2006 letter.  A March 2006 letter and the October 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, the report of an informal conference with the Decision Review Officer, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show that in April 1987, the Veteran developed left thumb pain when gripping.  Physical examination revealed that the left thumb had a decrease in motion by five degrees of the metacarpal phalangeal joint with decreased strength.  In May 2002, during a routine physical examination, he was noted to have decreased left hand strength.  In December 2002, the Veteran complained of decreased hand grip, weakness and stiffness in the morning with cold weather.  The assessment was bilateral hand pain/weakness.  In a subsequent December 2002 treatment record, the Veteran continued to complain of decreased grip strength and pain in the joints especially in the morning.  It was noted that 
x-rays showed some changes in the distal interphalangeal (DIP) joints but were otherwise normal.  There was full range of motion in both hands.  The assessment included pain affecting activities of daily living and rule out arthritis.

Prior to his discharge, the Veteran underwent a fee basis examination in October 2005.  He indicated that his hand condition has existed since 1995 and that it involves his right and left hand and left thumb.  The symptoms were described as chronic pain and swollen joints.  He indicated that he had difficulty gripping and grasping due to the pain and swelling.  Physical examination revealed that the Veteran could tie his shoelaces and fasten his buttons without difficulty.  He could pick up a piece of paper and tear it without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  The left hand fingertips could approximate the proximal transverse crease of the palm.  Both the right and left hand strength were within normal limits.  There was full range of motion of all the fingers on both hands without indication of pain.  X-rays of the right and left hands were within normal limits.  The examiner concluded that there was no pathology of a right or left hand condition to render a diagnosis.

In light of the evidence of record, the Board finds that entitlement to service connection for a right hand disability and a left hand disability is not warranted in this case.  There is no medical evidence of record demonstrating that the Veteran currently suffers from a diagnosed disability of either hand, other than a scar of the left thumb for which service connection has already been established.  The October 2005 examiner specifically found there was no objective evidence of a current right or left hand disorder.  Indeed, a physical evaluation of both hands revealed normal range of motion of all fingers and no evidence of decreased strength or pain.  X-rays of both hands were normal.  As such, there is no evidence that the Veteran currently is diagnosed with a specific disability of either the right hand or the left hand (other than the left thumb scar) for which he may receive compensation.

The Board acknowledges that the Veteran complains of bilateral hand pain.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person he is not competent to diagnose a disability associated with such pain as such requires medical expertise.  In this case, the medical evidence during the course of the claim does not establish that the Veteran has been diagnosed with a left or right hand disability.  While the Veteran has complained of pain, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Veteran does not currently have a right hand disability or a left hand disability (other than the left thumb scar), the Board finds that a preponderance of the evidence is against the claims for service connection.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand disability is denied.

Service connection for a left hand disability is denied.


REMAND

The Board finds that the Veteran's claims of entitlement to service connection for a right hip disability, a left hip disability, left foot fungus and a bladder disability warrant further development.

With regard to his bilateral hip claim, the Veteran alleges that he injured his hips during a bad parachute landing that occurred in 1998.  The service treatment reports show that the Veteran complained of hip pain on several occasions.  X-rays taken during service of the right and left hip were within normal limits.  Diagnoses include contusion to left hip and bilateral hip pain.  

At an October 2005 fee-basis examination, the Veteran complained of chronic hip pain.  Physical examination revealed normal range of motion of both hips.  X-rays were within normal limits.  The examiner determined that there was no bilateral hip pathology to render a diagnosis.  Following the October 2005 examination, however, the Veteran continued to report the he suffered from bilateral hip pain.  In an October 2007 VA outpatient treatment report, it was noted that the Veteran's range of motion in the hip was restricted bilaterally in all planes with flexion limited to 90 degrees and adduction/internal rotation to 20 degrees, both causing significant low back pain.  In an October 2008 VA outpatient treatment record, the Veteran continued to complain of various joint pain of the hips, spine and knees.  The diagnosis was osteoarthritis; however, there was no indication which joint or joints were affected.

In light of the additional evidence presented since the October 2005 examination, the Board finds that further VA examination is warranted to determine whether any current right and/or left hip disability is related to the in-service hip pain.   

The October 2005 fee-basis examination also addressed the Veteran's claims of service connection for fungus of the left foot and for a bladder disability, but the Board finds that additional information is needed.

With respect to the left foot fungus claim, the service treatment records show that in November 1982, the Veteran complained of fungus on the feet and between the toes.  He was given a foot powder for his feet.  In June 2005, the Veteran reported that he had a rash on his foot.  It was noted that he had a long history of tinea pedis which he acquired in Panama and which worsens in the summer.  Physical examination revealed severe tinea pedis of both feet.  

Following the October 2005 examination, the examiner concluded that there was no left foot fungus pathology to render a diagnosis; however, there is no indication that the examiner actually performed a physical evaluation of the left foot.  Rather, the examination report reveals a general examination of the skin which was negative for any skin disease.  Such examination of the skin appears to be related to the Veteran's service connection claim for a separate skin disability (claimed by the Veteran to be manifested by itching and moles).  In his March 2007 notice of disagreement, the Veteran contends that his left foot fungus is an ongoing problem.  In light the in-service finding of chronic tinea pedis and no indication that the October 2005 examiner actually examined the Veteran's left foot for any signs of a foot fungus, another examination is needed. 

With respect to a bladder disability, the service treatment records shows that in August 1999, the Veteran complained of increased urgency and frequency following a bad parachute landing with a full bladder that occurred in May 1998.  He denied any urinary incontinence, dysuria or hematuria.  He reported increased frequency with increased volume and that he felt another varicocele developing in his left testes.  He was diagnosed as having frequency and urgency with recurrence of grade I left varicocele.  Further studies were recommended.  He subsequently underwent a post void bladder scan which revealed a post void residual of 107 ml.  It was noted that the Veteran could urinate without any complications.  A follow-up evaluation revealed a diagnosis of rule out urethral stricture with recommendation for a flexible cystoscopy.  There are no further treatment records.      

At a fee basis examination conducted in October 2005 prior to discharge, the Veteran reported that he has suffered from urine incontinence since 1998.  He stated that he urinates 20 times during the day at intervals of 30 minutes and during the night he urinates five times at one hour intervals.  He did not have problems starting urination.  He indicated that he did have urine incontinence which did not require a pad or any absorbent material.  The examiner did not find pathology of a bladder condition, but there is no indication in the examination report of whether any diagnostic tests were performed to support the diagnosis.  Rather, the examiner stated that the Veteran's report of urinary incontinence was non-significant and that there was no diagnosis.  The examiner did not provide an explanation for the conclusion.  Therefore, the Board finds that further examination and opinion is warranted. 

The Board finds that new examinations are needed to determine the nature of the claimed right hip disability, left hip disability, fungus of the left foot and a bladder disability and to obtain opinions as to whether any such disability identified is related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his hips, foot fungus, and a bladder condition since his discharge from service.  After securing the necessary release, the RO/AMC should obtain any relevant records identified.  In addition, the RO/AMC should obtain relevant VA treatment records from the VA Fayetteville, North Carolina VA medical center dating since December 2008.

2.  Schedule the Veteran for a VA joints examination to determine the nature of any current right hip and/or left hip condition and to obtain an opinion as to whether any such disorder found is related to service.  All indicated tests and studies should be conducted.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any left and/or right hip disability found.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right and/or left hip disability found on examination had its onset in service or is the result of a disease or injury in service.  The medical reasoning for the conclusion reached should be provided.

3.  Schedule the Veteran for a VA skin examination to determine the nature of any left foot fungus and to obtain an opinion as to whether any such disorder found is related to service.  All indicated tests and studies should be conducted.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a chronic fungus of the left foot.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that any chronic fungus condition of the left foot had its onset in service or is the result of a disease or injury in service.  The medical reasoning for the conclusion reached should be provided.
  
4.  Schedule the Veteran for a VA genitourinary examination to determine the nature of any current bladder disability and to obtain an opinion as to whether any such disorder found is related to service.  All indicated tests and studies should be conducted.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any bladder disability identified, if existent.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that any current bladder disability had its onset in service or is the result of a disease or injury in service.  The medical reasoning for the conclusion reached should be provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


